307 S.W.3d 229 (2010)
STATE of Missouri, Respondent,
v.
Humberto M. ARMENDARIZ, Appellant.
No. WD 70319.
Missouri Court of Appeals, Western District.
April 13, 2010.
Margaret M. Johnston, for Appellant.
John W. Grantham, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Humberto Armendariz appeals his convictions following a jury trial for second degree assault, section 565.060, RSMo Cum.Supp.2009, and armed criminal action, section 571.015, RSMo 2000, and sentences to fifteen and twenty years imprisonment, respectively. He contends that the trial court plainly erred in overruling his objection to the prosecutor's closing argument concerning Armendariz's failure *230 to call several people as witnesses. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of convictions is affirmed. Rule 30.25(b).